 


116 HR 2185 RH: District of Columbia Flood Prevention Act of 2019
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 261 
116th CONGRESS1st Session 
H. R. 2185 
[Report No. 116–321] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 9, 2019 
Ms. Norton introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 3, 2019
Additional sponsors: Mrs. Radewagen and Mr. Brown of Maryland

 
December 3, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the Coastal Zone Management Act of 1972 to allow the District of Columbia to receive Federal funding under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the District of Columbia Flood Prevention Act of 2019.  2.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes.  
 
 
December 3, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
